18-12767-mew      Doc 74     Filed 11/19/18 Entered 11/19/18 13:41:27          Main Document
                                           Pg 1 of 12


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------x
                                     :
 In re:                              :                  Chapter 11
                                     :
 PACHANGA, INC., et al.,1            :                  Case No.: 18-12767 (MEW)
                                     :                  (Jointly Administered)
                  Debtors.           :
 ------------------------------------x

       ORDER (A) APPROVING THE ASSET PURCHASE AGREEMENT BETWEEN
     THE DEBTORS AND FIKA ACQUISITIONS, LLC, (B) AUTHORIZING THE SALE
      OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF
     LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (C) AUTHORIZING THE
         ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
             UNEXPIRED LEASES, AND (D) GRANTING RELATED RELIEF

        This matter came before the Court upon the motion (the “Motion”) [ECF # 23]2 by the

 Debtors in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) seeking (1) approval

 of the sale of substantially all of the Debtors’ assets free and clear of liens, claims and

 encumbrances, (2) the assumption and assignment of certain contracts, and (3) related relief. On

 October 10, 2018 the Court entered an Order Approving (a) Bidding Procedures in Connection



 1
      The Debtors in these chapter 11 cases are: Pachanga, Inc.; Corossol FIKA Tower LLC;
      Corossol LLC; Corossol Tribeca LLC; FIKA 41 W 58th Street LLC; FIKA 66 Pearl Street
      LLC; FIKA 141 W 41st Street LLC; FIKA 157 7th Avenue; FIKA 824 10th Ave LLC; FIKA
      Catering LLC; FIKA Espresso Bars LLC; FIKA Tribeca LLC; FIKA Web Orders LLC; MILA
      Solutions LLC; FIKA 10 Park Avenue LLC; FIKA 52 Duane Street LLC; FIKA 555 6th
      Avenue LLC; FIKA 600 Lexington LLC; FIKA 1331 Lexington LLC; and FIKA Columbus
      Circle LLC. The Debtors’ corporate headquarters and mailing address is 824 10th Avenue,
      New York, NY 10019.
 2
      References to “ECF” numbers refer to docket entries in Case No. 18-12767 (MEW). Unless
      otherwise defined herein, capitalized terms shall have the meanings ascribed to them, as
      applicable, in the Motion, the Bidding Procedures, the Asset Purchase Agreement by and
      between FIKA Acquisitions, LLC and the Debtors dated as of October 8, 2018 (as may be
      amended, supplemented, or modified from time to time, the “APA”), attached as Exhibit A.
      As used herein, “Purchase Documents” shall mean the APA, and all other agreements,
      instruments, and documents contemplated thereby.
18-12767-mew       Doc 74     Filed 11/19/18 Entered 11/19/18 13:41:27           Main Document
                                            Pg 2 of 12


 with Sale of Substantially all of the Debtors’ Assets, (b) Procedures for Assumption and

 Assignment of Executory Contracts and Unexpired Leases, and (c) Form and Manner of Notice of

 Sale Hearing [ECF #40] (the “Bidding Procedures Order). Pursuant to the terms of the Bidding

 Procedures Order the Court held a hearing with respect to the Motion on November 16, 2018 (the

 “Sale Hearing”). At the Sale Hearing the Court admitted into evidence the Declaration of Eddy

 Friedfeld (the “Independent Director”) and the Declaration of J. Scott Victor of SSG Advisors,

 LLC (“SSG”). Upon the Court’s consideration of the Motion, the record of the Sale Hearing, and

 the evidence admitted at the Sale Hearing, and after due deliberation thereon, and sufficient cause

 appearing therefor, it is hereby:

                FOUND, CONCLUDED AND DETERMINED THAT:3

        A.      Jurisdiction and Venue. This Court has jurisdiction to consider the Motion under

 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue of these

 cases and the Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409. The statutory

 and legal predicates for the relief requested in the Motion are Bankruptcy Code sections 105, 363,

 364, 365, and 503, Bankruptcy Rules 2002, 6004, 6006, 9006, 9014, and 9019 and Rules 6004-1,

 6006-1 and 9006-1 of the Local Rules for the United States Bankruptcy Court for the Southern

 District of New York (the “Local Rules”).

        B.      Notice. As evidenced by affidavits of service previously filed with the Court, and

 based on representations of counsel at the Sale Hearing, (i) due, proper, timely, adequate and

 sufficient notice of the Motion, the Sale Hearing, the Assumption Procedures, and the transactions


 3
     The findings and conclusions set forth herein constitute this Court’s findings of fact and
     conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
     pursuant to Bankruptcy Rule 9014. To the extent any of the following findings of fact
     constitute conclusions of law, they are adopted as such. To the extent any of the following
     conclusions of law constitute findings of fact, they are adopted as such.

                                                 2
18-12767-mew       Doc 74     Filed 11/19/18 Entered 11/19/18 13:41:27            Main Document
                                            Pg 3 of 12


 contemplated by the Purchase Documents (the “Sale Transaction”), has been provided to all

 parties entitled thereto; (ii) such notice was and is good, sufficient and appropriate under the

 circumstances of the Chapter 11 Cases; and (iii) no other or further notice of the Motion, the

 Auction, the Sale Hearing, or the Sale Transaction is or shall be required.

        C.      Opportunity to Object. All parties in interest have been given a reasonable

 opportunity to object and to be heard with respect to the Motion, the Auction, the Sale Hearing,

 and the Sale Transaction.

        D.      No Objection. No party in interest has objected to the entry of this Order or the

 relief granted herein.

        E.      Successful Bidder. The Debtors adequately marketed the Purchased Assets under

 the facts and circumstances of the Chapter 11 Cases and in compliance with the Bidding

 Procedures and Bidding Procedures Order. The marketing process created by the Bidding

 Procedures provided potential bidders with a full and fair opportunity to submit bids and

 participate in the Auction. The Debtors did not receive any Qualified Bids for the Purchased

 Assets, other than the bid submitted by the Stalking Horse Bidder. The Debtors therefore

 designated the Stalking Horse Bidder, FIKA Acquisitions, LLC (“FA” or the “Successful

 Bidder”), as the successful bidder for the Purchased Assets.

        F.      Auction. The Debtors were not required to conduct an Auction under the Bidding

 Procedures and Bidding Procedures Order because no bid was received except for the bid made

 by the Stalking Horse Bidder.

        G.      Highest and Best Offer. The Debtors’ determination that the bid submitted by the

 Stalking Horse Bidder is the highest and best offer for the Purchased Assets constitutes a valid and

 sound exercise of the Debtors’ business judgment.



                                                  3
18-12767-mew       Doc 74     Filed 11/19/18 Entered 11/19/18 13:41:27           Main Document
                                            Pg 4 of 12


        H.      Good Faith Purchaser. The Sale Transaction contemplated by the APA and this

 Order were negotiated and are being undertaken by the Debtors and the Stalking Horse Bidder at

 arm’s-length and in good faith within the meaning of Bankruptcy Code section 363(m). The

 evidence submitted to the Court shows that the Successful Bidder, its affiliates, and the

 representatives of the foregoing entities have all proceeded in good faith in connection with the

 Sale Transaction, the Purchase Documents, the Bidding Procedures, and this sale proceeding.

 Such persons are, therefore, entitled to all of the benefits and protections of Bankruptcy Code

 section 363(m).

        I.      No Evidence of Collusion. No evidence has been presented and no accusation has

 been made that any of the Debtors, the Successful Bidder, their respective affiliates, or the

 representatives of the foregoing entities has engaged in any conduct that would cause or permit

 the Sale Transaction or the Purchase Documents to be avoided under Bankruptcy Code section

 363(n) or has acted in any improper or collusive manner with any person.

        J.      Fair and Reasonable Consideration. The Motion disclosed that certain

 members of the Stalking Horse Bidder are “insiders” of the Debtors, as that term is defined in

 Bankruptcy Code section 101(31). The Debtors, however, have taken measures to ensure the

 fairness of the sale process and the Sale Transaction. The Debtors appointed the Independent

 Director to oversee the sale process, make all determinations, subject to Court approval,

 regarding whether the Bidding Procedures are reasonable and tailored to generate the highest and

 best offers at an auction. In addition, the Debtors retained SSG to conduct an independent sale

 and marketing process to market the Assets and solicit bidders. The Successful Bidder

 recognized that the Debtors were free to deal with any other party interested in acquiring the

 Purchased Assets, complied with the Bidding Procedures Order, and agreed to subject its



                                                 4
18-12767-mew       Doc 74      Filed 11/19/18 Entered 11/19/18 13:41:27             Main Document
                                             Pg 5 of 12


 Stalking Horse Bid to the competitive Bidding Procedures approved in the Bidding Procedures

 Order. The terms and conditions of the Sale Transaction and the Purchase Documents, including

 without limitation, the consideration provided therein, are fair and reasonable.

        K.       Corporate Authority. The Debtors (i) have full corporate power and authority to

 execute the Purchase Documents and to consummate their obligations with respect to the Sale

 Transaction, (ii) have taken all corporate action necessary to authorize and approve their entry into

 and performance in respect of the Purchase Documents and the Sale Transaction, and (iii) require

 no consents or approvals to consummate the Sale Transaction, other than those expressly provided

 for in the Purchase Documents and the entry of this Order. With respect to the Debtors, the Sale

 Transaction has been duly and validly authorized by all necessary corporate action and/or approval

 by the Court.

        L.       Sale in Best Interests. The relief set forth in this Order is in the best interests of

 the Debtors, their estates, their creditors and all other parties in interest. Immediate approval by

 this Court of the Sale Transaction is necessary and appropriate to maximize the value of the

 Debtors’ estates. There is risk of deterioration of the value of the Purchased Assets if the Sale

 Transaction is not promptly consummated.

        M.       Business Justification. The Debtors have demonstrated both good, sufficient and

 sound business reasons and compelling circumstances for the Court to authorize (i) the Debtors’

 entry into the Purchase Documents and the consummation of the Sale Transaction under

 Bankruptcy Code section 363(b) outside the ordinary course of business; (ii) the assumption of

 those executory contracts and unexpired leases pursuant to the terms and conditions of the

 Purchase Documents (collectively the “Contracts”) by the Debtors, and the assignment of the

 Contracts by the Debtors to the Successful Bidder as set forth herein, and in the Purchase



                                                   5
18-12767-mew       Doc 74      Filed 11/19/18 Entered 11/19/18 13:41:27             Main Document
                                             Pg 6 of 12


 Documents. Entry of this Order approving the Sale Transaction is a necessary condition precedent

 to the Successful Bidder’s consummation of the Sale Transaction.

        N.      Free and Clear. The conveyance of the Debtors’ interest in the Purchased Assets

 in accordance with the Purchase Documents will be a legal, valid, and effective transfer of the

 Purchased Assets and, except as otherwise provided in the Purchase Documents, vests or shall vest

 the Successful Bidder with all right, title, and interest of the Debtors in and to the Purchased Assets

 pursuant to Bankruptcy Code sections 363(f) and 365, free and clear of all interests in such

 property held by entities other than the estate to the fullest extent permitted by section 363(f) of

 the Bankruptcy Code. One or more of the standards set forth in section 363(f)(1)-(5) of the

 Bankruptcy Code has been satisfied with respect to all of the Purchases Assets. No person has

 objected to the transfer of such assets, and by virtue of this Order each person or entity with any

 interest in the Purchased Assets is barred from opposing or interfering with the transfer.

        O.      No Successor Liability. The Successful Bidder is not and shall not be deemed to

 be a successor to the Debtors as a result of the consummation of the transactions contemplated by

 the Purchase Documents.

        P.      Assumption and Assignment of Contracts. The assumption of the Contracts by

 the Debtors and the assignment of the Contracts by the Debtors to the Successful Bidder as set

 forth herein and in the Purchase Documents are integral to the Sale Transaction and the Purchase

 Documents, and are in the best interests of the Debtors, their estates, their creditors and all other

 parties in interest, and represent the reasonable exercise of sound and prudent business judgment

 by the Debtors.




                                                   6
18-12767-mew       Doc 74     Filed 11/19/18 Entered 11/19/18 13:41:27              Main Document
                                            Pg 7 of 12


        NOW, THEREFORE, IT IS ORDERED THAT:

        1.      Motion is Granted. The Motion and the relief requested therein are GRANTED

 and APPROVED to the extent set forth herein.

        2.      Approval. The Debtors are hereby authorized and directed to (i) perform the

 Purchase Documents and execute and perform any additional agreements, instruments or

 documents that may be reasonably necessary or appropriate to implement the Purchase

 Documents, provided that such additional documents do not change its terms in a manner

 materially adverse to the Debtors; (ii) consummate the Sale Transaction in accordance with the

 terms and conditions of the Purchase Documents and the other agreements contemplated thereby;

 (iii) assume and assign the Contracts as set forth herein and in the Purchase Documents; and

 (iv) take all other and further actions as may be reasonably necessary to implement the Sale

 Transaction.

        3.      Transfer Free and Clear of Interest of Other Persons. Upon the Closing, the

 Sale Transaction effects a legal, valid, enforceable and effective sale and transfer of all of the

 Debtors’ rights, title, and interests in the Purchased Assets to the Successful Bidder, and shall vest

 the Successful Bidder with all of the Debtors’ rights, title, and interests in the Purchased Assets

 free and clear of all interests of any kind to the fullest extent permitted by section 363(f) of the

 Bankruptcy Code, except as expressly provided in this Order and the Purchase Documents.

        4.      No Successor or Transferee Liability. The Successful Bidder is not and shall not

 be deemed to be a successor to any of the Debtors as a result of any action taken in connection

 with the execution of the Purchase Documents and the completion of the transactions contemplated

 thereby, except to the extent that the Successful Bidder has assumed contractual obligations of the

 Debtors or has agreed in the Purchase Documents to assume other liabilities of the Debtors.



                                                   7
18-12767-mew       Doc 74     Filed 11/19/18 Entered 11/19/18 13:41:27              Main Document
                                            Pg 8 of 12


        5.      Assumption and Assignment of the Contracts. Pursuant to Bankruptcy Code

 sections 105(a), 363 and 365, and subject to, conditioned on, and effective as of the Closing Date,

 the Debtors’ assumption of the Contracts and the Debtors’ assignment of the Contracts to the

 Successful Bidder, as set forth herein and in the Purchase Documents, are hereby approved. On

 the Closing Date, the Contracts shall be assumed by the Debtors and assigned by the Debtors to

 the Successful Bidder as set forth herein and in the Purchase Documents, and shall remain in full

 force and effect for the benefit of the Successful Bidder in accordance with their respective terms.

 The Debtors are hereby authorized at Closing to execute and deliver to the Successful Bidder such

 agreements, instruments or other documents as may be reasonably necessary to effectuate the

 assumption and assignment of the Contracts as set forth herein and in the Purchase Documents.

        6.      Implementation.       The provisions of this Order authorizing the sale of the

 Purchased Assets free and clear of Interests, except as otherwise set forth in the Purchase

 Documents or this Order, shall be self-executing, and none of the Debtors or the Successful Bidder

 shall be required to execute or file releases, termination statements, assignments, consents, or other

 instruments in order to effectuate, consummate and implement the provisions of this Order.

 However, the Debtors, the Successful Bidder, and each of their respective officers, directors,

 employees, agents, and representatives are hereby authorized and empowered to take all actions

 and execute and deliver any and all agreements, instruments and documents that the Debtors or

 the Successful Bidder deem necessary or appropriate to implement and effectuate the terms of the

 Purchase Documents and this Order. All filing agents, filing officers, title agents, title companies,

 recorders of mortgages, recorders of deeds, registrars of deeds, administrative agencies,

 governmental departments, secretaries of state, federal, state, and local officials, and all other

 persons and entities who may be required by operation of law, the duties of their office, or contract,



                                                   8
18-12767-mew        Doc 74    Filed 11/19/18 Entered 11/19/18 13:41:27              Main Document
                                            Pg 9 of 12


 to accept, file, register or otherwise record or release any documents or instruments, or who may

 be required to report or insure any title or state of title in or to any of the Purchased Assets, is

 hereby authorized and directed to accept any and all documents and instruments necessary and

 appropriate to consummate the Sale Transaction and to strike, from the records, any recorded

 interests against the Purchased Assets that are to be released pursuant to the terms of this Order.

           7.    General Assignment. Effective as of the Closing, this Order shall be construed

 and shall constitute for any and all purposes a full and complete general assignment, conveyance

 and transfer of the Debtors’ rights, title, and interests in the Purchased Assets to the Successful

 Bidder.

           8.    Binding Effect of Order. The terms and provisions of the Purchase Documents

 and this Order shall be binding in all respects upon the Debtors, the Debtors’ estates, the Successful

 Bidder, all creditors of the Debtors, all holders of equity interests in the Debtors, and all other

 parties in interest.

           9.    Retention of Jurisdiction. This Court retains exclusive jurisdiction to interpret,

 implement, and enforce the terms and provisions of, and to resolve any and all disputes that may

 arise under or in connection with, this Order and the Purchase Documents, all amendments thereto

 and any waivers and consents thereunder, including, but not limited to, the authority to (i) compel

 delivery of the Purchased Assets to the Successful Bidder; (ii) interpret, implement and enforce

 the provisions of this Order and any related order; and (iii) protect the Successful Bidder and the

 Purchased Assets against any Interests of any kind or nature whatsoever from which the Purchased

 Assets have been sold free and clear.

           10.   No Material Modifications.            The Purchase Documents and any related

 agreements, instruments or other documents may be modified, amended or supplemented by the



                                                   9
18-12767-mew       Doc 74     Filed 11/19/18 Entered 11/19/18 13:41:27             Main Document
                                           Pg 10 of 12


 parties thereto, in a writing signed by such parties, and in accordance with the terms thereof,

 without further order of the Court; provided that any such modification, amendment or supplement

 does not have a material adverse effect on the Debtors’ estates and has been agreed to between the

 Debtors and the Successful Bidder.

        11.     Subsequent Orders and Plan Provisions. Nothing contained in any subsequent

 order of this Court (including without limitation, an order authorizing any sale of assets pursuant

 to sections 363, 365 or any other provision of the Bankruptcy Code) (or a conversion of the Chapter

 11 Cases to cases under chapter 7 of the Bankruptcy Code or a dismissal of the Chapter 11 Cases)

 shall nullify, alter, conflict with or derogate from the provisions of this Order, and the provisions

 of this Order shall survive and remain in full force and effect.

        12.     Failure to Specify Provisions. The failure to reference or specifically include any

 particular provisions of the Purchase Documents in this Order shall not diminish or impair the

 effectiveness of such provisions, it being the intent of the Court that the Purchase Documents and

 the Sale Transaction be authorized and approved in its entirety.

        13.     No Stay of Order. Notwithstanding the provisions of Bankruptcy Rule 6004 and

 Bankruptcy Rule 6006 or any applicable provisions of the Local Rules, this Order shall not be

 stayed for fourteen (14) days after the entry hereof, but shall be effective and enforceable

 immediately upon entry.

        14.     Inconsistencies with Prior Orders, Pleadings or Agreement. To the extent this

 Order is inconsistent with any prior order or pleading with respect to the Motion in the Chapter 11

 Cases, the terms of this Order shall govern. To the extent this Order is inconsistent with the terms

 of the Purchase Documents (including all ancillary documents executed in connection therewith),

 the terms of the Order shall govern.



                                                  10
18-12767-mew      Doc 74     Filed 11/19/18 Entered 11/19/18 13:41:27           Main Document
                                          Pg 11 of 12


        15.     No Privilege Waiver. To the extent that the Debtors are required under the

 Purchase Documents to deliver books and records to the Successful Bidder that are subject to the

 Debtors’ attorney client privilege, including work product, the delivery of such books and records

 to the Successful Bidder shall not constitute a waiver of the attorney client privilege, including

 work product, for any other purpose or with respect to any other party, and such privileges are

 deemed fully reserved and preserved.

        16.     Privacy Policy. The Purchaser has agreed to abide by the Debtors’ privacy policy

 in place as of the Closing. Accordingly, no consumer privacy ombudsman need be appointed

 under section 363(b)(1) of the Bankruptcy Code.

 Dated: November 19, 2018


                                              s/Michael E. Wiles
                                              Honorable Michael E. Wiles
                                              United States Bankruptcy Judge




                                                11
18-12767-mew   Doc 74   Filed 11/19/18 Entered 11/19/18 13:41:27   Main Document
                                     Pg 12 of 12


                                   EXHIBIT A

                                      APA
